Citation Nr: 0127304	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  97-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a motorized wheelchair/scooter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and appellant's mother


ATTORNEY FOR THE BOARD

Hilary L. Goodman

                                                  
INTRODUCTION

The veteran had active service from July 1973 to November 
1976.

This appeal arises from a July 1996 decision by the 
Department of Veterans Affairs  Medical Center (VAMC) in 
Wichita, Kansas, which denied the veteran's claim for a 
motorized wheelchair/scooter.


                                                        
REMAND

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) and was remanded in November 1998.  
The claim was returned to the Board in September 2001.

The record shows that following the Board's remand, the 
veteran was scheduled for a VA examination in May 1999.  The 
veteran has indicated in her statement of January 2001 that 
the May 1999 examination was conducted and that she underwent 
an MRI in June 1999.  However, neither the report of 
examination nor the MRI results have been associated with the 
veteran's claims file.  Moreover, it is not clear that the 
COJ has had the opportunity to review these reports as 
neither is referred to in the December 2000 supplemental 
statement of the case.  That latter document refers to a 
report of a VA examination in May 2000 but that medical 
evidence is not of record.  This additional relevant medical 
evidence (May 1999 and May 2000 examination reports and June 
1999 MRI report) must be secured and associated with the 
claims file. 

The Board further notes that, in her January 2001 statement, 
the veteran indicated that she began seeing Dr.  Charles 
Pence of the Wichita Clinic in November 2001.  A review of 
the record shows that relevant medical records from that 
physician are in the claims file but there are no records 
dated in recent years.  All recent medical records from Dr. 
Pence should also be secured and associated with the claims 
file.

In addition, that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

In light of the change in the law, the Regional Office (RO) 
should also review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The agency of original jurisdiction 
(AOJ) should secure copies of the May 
1999 and May 2000 reports of VA 
examinations, the June 1999 VA MRI 
report, all records of the veteran from 
Dr. Charles Pence of the Wichita Clinic 
dated since November 2000, and any other 
relevant records identified by the 
veteran that have not been secured.  The 
documents obtained should then be 
associated with the claims file. 

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  When the above development has been 
completed the AOJ should readjudicate the 
veteran's claim for a motorized 
wheelchair/scooter.  If the determination 
made remains unfavorable to the veteran, 
a supplemental statement of the case, 
which provides a summary of the evidence 
received since the December 2000 
supplemental statement of the case, 
should be issued to the veteran and her 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required by 
the veteran until she receives further notice.  The purpose 
of this REMAND is to obtain the clarifying medical 
information and to afford the veteran due process.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

